               Case 2:21-cv-00529-RSM Document 7 Filed 07/29/21 Page 1 of 1




 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   DIMITAR K. DERMENDZIEV ,

 9                              Petitioner,                CASE NO. 2:21-cv-00529-RSM-BAT

10           v.                                            ORDER REFERRING PETITION
                                                           TO THE COURT OF APPEALS
11   WASHINGTON COURT OF APPEALS,                          AND CLOSING CASE

12                              Respondent.

13          The Court has reviewed the Report and Recommendation of the Honorable Brian A.

14   Tsuchida, United States Magistrate Judge, and the record, the Court finds and ORDERS:

15          (1)     The Court ADOPTS the Report and Recommendation.

16          (2)     The Clerk shall refer this second or successive habeas petition to the Court of

17   Appeals for the Ninth Circuit, and upon referral close this case.

18          (3)     The Clerk shall provide a copy this Order to Petitioner.

19          DATED this 29th day of July, 2021.

20

21                                                 A
                                                   RICARDO S. MARTINEZ
22                                                 CHIEF UNITED STATES DISTRICT JUDGE

23


     ORDER REFERRING PETITION TO THE
     COURT OF APPEALS AND CLOSING CASE
     -1
